DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claims 7, 9-11 are withdrawn in view of the newly discovered reference(s) to Emsenhuber (U.S. 2017/0366083).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 18-22, and 24-27 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Emsenhuber (U.S. 2017/0366083).
As to claim 1, Emsenhuber discloses a clamp as shown in figure 20, comprising:

    PNG
    media_image1.png
    321
    230
    media_image1.png
    Greyscale

first and second transistors (N2 and N1) coupled in series between a power bus and a ground;
a resistive voltage divider (R3, R2, R1) configured to bias a gate of the first transistor  (N2) and a gate of the second transistor (N1) based on a supply voltage (Vin) on the power bus; and
a capacitive voltage divider (C2, C1) including a first capacitor (C2) coupled between the gate of the first transistor (N2) and the gate of the second transistor (N1), and a second capacitor (C1) coupled between the gate of the second transistor (N1) and the ground (Vss), wherein the capacitive voltage divider (C2, C1) is configured to turn on the first and second transistors in response to a voltage transient on the power bus exceeding a trigger threshold voltage.
As to claim 2, Emsenhuber further comprising a first resistor (R3) coupled between a source and the gate of the first transistor (N2).
As to claim 3, Emsenhuber the resistive voltage divider comprises:

a third resistor (R1) coupled between the gate of the second transistor (N1) and the ground.
As to claim 4, Emsenhuber discloses the second and third resistors (R2, R1) have approximately a same resistance.
As to claim 6, Emsenhuber discloses the first and second capacitors (C2, C1) have approximately a same capacitance.
As to claim 7, Emsenhuber discloses the capacitive voltage divider includes a gate-to-source capacitance (C3) of the first transistor (N2).
As to claim 18, Emsenhuber discloses a circuit protection method as shown in figure 20, comprising:
Biasing (R3-R1) a gate of a first transistor (N2) and a gate of a second transistor (N1) based on a supply voltage on a power bus (Vin or Vdd), wherein the first and second transistors (N2, N1) are coupled in series between the power bus and a ground (grd or Vss); and
turning on the first and second transistors using a capacitive voltage divider (C3- C1) in response to a voltage transient on the power bus exceeding a trigger threshold voltage,
wherein the capacitive voltage divider comprises a first capacitor (C2) coupled between the gate of the first transistor (N2) and the gate of the second transistor (N1), and a second capacitor (C1) coupled between the gate of the second transistor and the ground (Vss).

As to claim 20, Emsenhuber discloses the bias voltage is approximately equal to half the supply voltage.
As to claim 21, Emsenhuber discloses further comprising: coupling the resistive voltage divider (R3-R1) to the power bus (Vdd) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.
As to claim 22, Emsenhuber discloses the capacitive voltage divider (C3-C1) is coupled between the power bus (Vdd) and the ground (Vss), and the trigger threshold voltage is set by the capacitive voltage divider.
As to claim 24, Emsenhuber discloses the capacitive voltage divider includes a gate-to-source capacitance (C3) of the first transistor (N2).
As to claim 25, Emsenhuber discloses biasing the gate of the first transistor and the gate of the second transistor comprises: dividing the supply voltage using a resistive voltage divider (R3-R1) to generate a bias voltage (R2-R1); and applying the bias voltage to the gate of the second transistor (N1).
As to claim 26, Emsenhuber discloses further comprising: coupling the resistive voltage divider (R3-R1) to the power bus (Vdd) in an active mode; and decoupling the resistive voltage divider from the power bus in a non-active mode.
As to claim 27, Emsenhuber discloses an apparatus for circuit protection, as shown in figure 20 comprising:

means for biasing (R3-R1) a gate of the first transistor and a gate of the second transistor based on a supply voltage on the power bus; and
means for turning on the first and second transistors (N2, N1) in response to a voltage transient on the power bus exceeding a trigger threshold voltage including a means for capacitive voltage dividing (C3-C1) coupled between the power bus and the ground, the means for capacitive voltage dividing
comprising a first capacitor (C2) coupled between the gate of the first transistor and the gate of the second transistor, and a second capacitor (C1) coupled between the gate of the second transistor and the ground.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber in view of Schuler (‘962) cited in the record.
Regarding claim 8, Emsenhuber discloses all of the limitations of claimed invention except for each of the first and second transistors comprises a p-type laterally diffused metal oxide semiconductor (LDMOS) transistor.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Schuler employed in the voltage clamp of Emsenhuber in order to provide to prevent the voltage swing at the output and protect the exceeding the source-to-drain breakdown voltage and the drain-to-source breakdown of the transistors.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber in view of Hunt (‘016) cited in the record.
As to claim 9, Emsenhuber discloses a clamp as shown in figure 20 comprising:
first and second transistors (N2, N1) coupled in series between a power bus and a ground;
a resistive voltage divider (R3-R1) configured to bias a gate of the first transistor (N2) and a gate of the second transistor (N1) based on a supply voltage on the power bus;
a capacitive voltage divider (C2, C1) configured to turn on the first and second transistors (N2, N1) in response to a voltage transient on the power bus exceeding a trigger threshold voltage;
a third transistor (P2) coupled between the gate of the first transistor (N2) and the resistive voltage divider (R3-R1).

Hunt teaches a circuitry for biasing amplifiers as shown in figure 4 comprising a bias circuit (250) configured to turn on the third transistor (P1) in an active mode and turn off the third transistor in a non-active mode.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Hunt employed in the voltage clamp of Emsenhuber in order to provide excellent bias voltage to the circuit of the transistors.
Regarding claim 10, Emsenhuber as modified by Hunt discloses the resistive voltage divider comprises: a second resistor (R2) coupled between the third transistor (P2) and the gate of the second transistor (N1); and a third resistor (R1) coupled between the gate of the second transistor and the ground (Vss).
Regarding claim 11, Emsenhuber as modified by Hunt teaches the bias circuit (250) is configured to set a source-to-gate voltage of the third transistor (P1) in the active mode.

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-22, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN T DINH/           Primary Examiner, Art Unit 2848